Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 1 of 24



                              UNITED STATES DISTRICT COURT

                             SOUTHERN DISTRICT OF FLORIDA

                           Case No.: 21-cv-20862-BLOOM/Otazo-Reyes

  MILLENNIUM FUNDING, INC. et al.,

          Plaintiffs,

          vs.

  1701 MANAGEMENT LLC, et al.,

        Defendants.
  ______________________________________________/

                                  AFFIDAVIT OF DAVID COX

          DAVID COX, hereby declares under penalty of law that the following is true and correct:

          1.      I am an adult male residing in Wayne County, Michigan. I am the owner of SMR

  Hosting, LLC (“SMR”), a Michigan limited liability company.

          2.      I founded the Virtual Private Network (VPN) service doing business as

  LiquidVPN in 2013 and owned it through Feb. 12, 2019. I owned LiquidVPN through SMR and

  a Wyoming corporation LiquidVPN, Inc. for which I was the sole shareholder. I dissolved the

  corporation LiquidVPN, Inc. in March of 2018.

          3.      LiquidVPN used IP addresses assigned from QuadraNet while I owned it.

  Sometimes I would receive abuse notices from QuadraNet. The abuse notices would include the

  following language, “Per our policies, we require that all our clients respond to abuse notices as

  they come in. Failure to do so within a timely manner (within 24 hours) will result in a

  suspension of services until the server administrator has time to resolve the issue. Repeated

  unresolved or high priority issues may result in a filter being applied to your uplink.” Below is a

  true and accurate screenshot of one abuse notice I received on April 27, 2018.




  20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 2 of 24




          4.     However, I don’t remember QuadraNet ever following up to any of these abuse

  notices. My impression was that these abuse notices were automatically generated by QuadraNet

  from an unmonitored email address. For example, the above abuse notice included the complaint

  from iobit that apparently triggered the notice, but it was a completely unreadable garbled

  message. Below is a true and complete partial screenshot of the complaint. I sent an email back

  to abuse@quadranet.com asking “What is this abuse”, but never received a reply.




                                                  2
  20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 3 of 24




          5.    I sold LiquidVPN to Charles Muszynski (“Muszynski”) via his alter ego 1701

  Management LLC effective October 9, 2018 which is the date of the “Letter of Intent for the

  Acquisition of assets of LiquidVPN” (“LOI”) executed by Muszynski and me. Muszynski and I

  executed an asset purchase agreement that formalized the transaction on Feb. 12, 2019 per the

  LOI. I have attached a copy of the LOI to this declaration as Exhibit “A”. I have attached a

  copy of the assert purchase agreement without its accompanying exhibits as Exhibit “B”.

          6.    SMR and I were named defendants in a civil action filed in the Eastern District of

  Michigan (4:21-cv-10490-SDD-RSW) by Plaintiffs Millennium Funding, Inc., Hunter Killer

  Productions, Inc. and Voltage Holdings, LLC. I entered into a stipulated judgment with the

  Plaintiffs in the ED MI action on behalf of SMR and myself resolving this action.

  Background of selling LiquidVPN to Muszynski

          7.    In 2018 I listed LiquidVPN for sale on the website flippa.com. On August 1,

  2018, Muszynski sent me a message via flippa.com expressing interest in my listing. Below is a

  true and accurate copy of the message.




                                                  3
  20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 4 of 24




          8.    In a later communication Muszynski introduced himself as the chief executive

  officer of the waste management company Talismark. Many of his emails came from the

  domain wasteprofessionals.com and included a signature that identified himself as the CEO of

  Talismark. Below is an example of a signature of an email I received from him in September of

  2018.




                                                4
  20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 5 of 24




          9.    I understood that Talismark is a successful waste management company. Public

  records show that Muszynski was a manager of Waste Professionals, LLC which I understood

  does business as Talismark. I believed and still believe that Muszynski was acting as an

  authorized agent of Talismark when evaluating, purchasing and operating LiquidVPN.

          10.   Up until we executed the LOI, I was led to believe that Talismark was purchasing

  LiquidVPN directly or indirectly through a subsidiary. For the most part, Muszynski almost

  exclusively emailed me from his wasteprofessionals email address during negotiations. In an

  email of Aug. 16, 2018, he even said he was involving the CFO to evaluate the purchase. When

  he said CFO, I assumed he was referring to the CFO of Talismark since the email came from the

  wasteprofessionals email address and was signed as CEO of Talismark. Below is a true and

  accurate copy of the Aug. 16, 2018 email.




                                                 5
  20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 6 of 24




          11.   During the negotiation period, I communicated with Muszynski and Micheal

  Gamache (“Gamache”) concerning details of the LiquidVPN business such as financial data and

  technical infrastructure. Muszynski and Gamache requested that I come to Orlando, Florida on

  December 15, 2018 at the Orlando Airport Hyatt Regency to meet with them personally before

  we completed the asset purchase and the first payment was made to me. The emails from

  Muszynski requesting me to come to Orlando also came from his email address

  <cmuszynski@wasteprofessionals.com>. Below is a true and accurate copy of an email from

  Muszynski dated November 14, 2018 discussing meeting and one dated Dec. 24, 2018 in which

  he sent me a copy of the proposed asset purchase agreement.




                                                6
  20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 7 of 24




          12.   In one email on Dec. 23, 2018, Muszynski stated that he was altering the purchase

  entity from 1701 Management LLC to AUH2O, LLC. He referred to both companies as “a

                                                7
  20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 8 of 24




  different shelf company into which the assets are placed.” I found this statement consistent with

  my impression that Muszynski controlled Talismark, 1701 Management, LLC and AUH2O, LLC

  as his personal entities to do as he pleased. In the end, the purchase agreement was executed in

  the name of 1701 Management, LLC. Below is a true and accurate copy of the relevant portion

  of that email.




          13.      Muszynski and I executed the asset purchase agreement on Feb. 12, 2019. The

  assert purchase agreement required me to provide “…during the term of the six (6) months Earn-

  Out [after the purchase date]…seventy-seven (77) hours of personal assistance as required by the

  [Muszynski and Gamache] to complete and finalize details of the technical aspects related to

  transferring, operating, and marketing the VPN service.”

  Post Asset sale period




                                                  8
  20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 9 of 24




          14.    After the asset sale, Muszynski continued to send me emails concerning certain

  Earn-Out work that needed to be completed from the wasteprofessionals domain of Talismark

  with his signature as CEO of Talismark until at least April of 2019. Therefore, I believed

  Talismark was the effective owner of LiquidVPN. Below is a true and accurate screenshot of an

  email he sent to me on March 13, 2019 concerning a double-billing issue Gamache and him

  wanted me to resolve.




          15.    Later from the second half of 2019, Muszynski also begin emailing me from the

  email address “charles@4equity.co” while continuing to also use the wasteprofessionals email

  adddress. Below is a true and accurate screenshot of a portion of an exemplary email I received

  from him on Jan. 20, 2020.




                                                  9
  20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 10 of 24




           16.    After completing the Earn-Out work required by the assert purchase agreement,

   Muszynski and Gamache requested me to perform further infrastructure support services for

   which I was paid $18,000.

           17.    Muszynski and Gamache then hired me again to provide infrastructure sufficient

   to permit LiquidVPN to provide services to Orchid VPN, implement new VPN protocols,

   automate networking task and perform technical support (“post earn-out work”) at my hourly

   rate. Attached to this Affidavit as Exhibit “F” is a true and correct email exchange I had with

   Muszynski concerning the Orchid VPN post earn-out work. Note that in the Nov. 7, 2019 email

   shown in Exhibit “F” he was continuing to cc his wasteprofessionals.com email address even

   when he sent emails from the “4equity.co” email address.

           18.    Attached to this Affidavit as Exhibit “G” is a true and correct copy of the

   agreement between AUH2O and Orchid Labs, Inc. I received from Muszynski in connection

   with the Orchid VPN post earn-out work. Note that AUH2O is indicated as being organized

   under the laws of Nevis and is signed by Muszynski as manager.

                                                   10
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 11 of 24




           19.    Muszynski made payments of $5000 and $6365 to SMR via his American

   Express (“Amex”) card as a deposit towards costs and services for the post earn-out work Gamache

   and him requested me to perform.

           20.    I timely completed the post earn-out work and invoiced Muszynski $55,790.

           21.    Muszynski immediately executed chargebacks on his Amex card to reverse the deposits

   and any other payments he made to SMR for my work and ignored my demands for payment. Below is

   a true and correct image of the Amex charges Muszynski reversed.




           22.    I instituted a dispute with Amex and was able to get the $6000 chargeback

   reversed. However, I am still owed $46,540 for this work not including interest.

           23.    I originally registered the domain liquidVPN.com with my account with the

   domain registrar Enom. I turned this account over to Muszynski and Gamache per the asset sale.

   However, this account also included my registration for the domain smrhosting.com. Although

   Muszynski and Gamache agreed to allow me to transfer the domain smrhosting.com to a new

   account, they changed the password of the account and have refused to transfer the domain and

   hosting service to me.

           24.    It has come to my attention that Muszynski and Gamache have refused to change

   the registration records for this Enom account from the name of my dissolved company

   LiquidVPN, Inc. to their name or entities. Below is a screenshot of the current registration


                                                   11
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 12 of 24




   records for liquidvnp.com. If someone was investigating who was the registrant for the

   LiquidVPN website they would mistakenly think my dissolved company liquidvpn, Inc. is the

   registrant.




           25.    When Muszynski and Gamache refused to pay for my invoices and revoke the

   chargebacks, I filed a civil action in Michigan state court (Third Judicial Circuit -Wayne County)

   against Muszysnki for breach of contract and unjust enrichment. I had no choice but to dismiss

   the lawsuit because I was unable to serve Muszynski. Based upon my prior conversations with

   Muszynski in which he bragged about renouncing his citizenship to avoid paying alimony to his

   ex-wife and taxes as discussed below, I believed it would be impossible to find him and serve

   him.

           26.    During this period of negotiations and performing the earn-out and post earn-out

   work, I spent lots of time talking with Muszynski and Gamache concerning business issues as

   well as personal issues. Muszynski shared with me his frustrations with the US government and

   Florida Courts concerning an alimony award his ex-wife obtained against him and tax liability.

           27.    Muszynski shared with me various strategies he had come up with to avoid

   paying alimony to his ex-wife and taxes. For example, he brought up the benefits of setting up

                                                  12
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 13 of 24




   companies in foreign jurisdictions such as he did with AUH2O LLC which he formed in Nevis.

   I also remember him telling me that he had renounced his US citizenship to avoid paying US

   taxes and alimony to his ex-wife the very first time Gamache, he and I met in person.

           28.    Muszynski even asked me to help him build up his website business “Legal

   Shame” for selling strategies for avoiding alimony and protecting assets and promoting

   LiquidVPN as a means to hide communications. The website is currently accessible at

   https://legalshame.co/ as of April 22, 2021. Below is a true and accurate copy of a portion of

   how the website appears today.




           29.    Muszynski posts articles on Legal Shame under the name “Frederick Douglas” in

   forums. I have attached a print out of a portion of the website (legalshame.co/forum) to this

   declaration as Exhibit “C’. Most of his articles are about his perceived injustices in the Florida


                                                    13
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 14 of 24




   family law legal system. For example, on Feb. 25, 2021 he posted an article concerning a female

   lawyer taking custody of her children from her ex-husband which he characterized as

   “Kidnapping” and invited all his readers to watch the legal proceedings on Zoom with the benefit

   of his VPN service to mask the user identity. He characterized family law legal proceedings in

   Florida as “rape”.




           30.    I understand that Muszynski purchased the domain “legalshame.co” and

   registered the domain liquidvpn.com with the Registrar Namecheap under the name “Jamie

   Castro”. Below is a copy of records Namecheap provide concerning the true owners of these

   domains.




                                                 14
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 15 of 24




             31.   Jamie Castro is an alias Gamache uses to conceal his identity. Below are portions

   of an email chain between him and I concerning updating affiliates and promotions. Gamache

   wished to post discount codes for the VPN service on Facebook under his fake identity Jamie

   Castro.




                                                   15
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 16 of 24




           32.    On January 20, 2020 Gamache forwarded me emails concerning problems he was

   having with his WHMCS.COM account for renewing a service. As shown below, Gamache was

   using the alias Jamie Castro




                                               16
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 17 of 24




           33.   The LiquidVPN website includes a “Warrant Canary” to warn users if a law

   enforcement warrant had been served. Gamache requested confirmation from me on how to sign

   the Warrant Canary. He indicated that he would sign the Warrant Canary as Jamie Castro. The

   liquidvpn website to this day has the Warrant Canary signed by Jamie Castro.

           34.   As discussed above, Muszynski and Gamache continue to use my dissolved

   corporation LiquidVPN, Inc. as the organization name of the registrant for the domain


                                                 17
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 18 of 24




   liquidvnp.com without my permission. Gamache uses his alias “Jamie Castro” as the contact

   name.




           35.    Gamache was also extensively involved in the negotiation process and the

   management of LiquidVPN after Muszynski purchased LiquidVPN. As discussed above,

   Gamache maintains the Warrant Canary through his alias Jamie Castro. He also maintains the

   servers and infrastructure. I know this because he often contacted me for assistance with

   problems he was having with maintenance during the Earn-out period. As shown above, when

   Muszynski first contacted me expressing interest in purchasing LiquidVPN he cc’d Gamache.

           36.    As instructed by Muszynski, I introduced Gamache to key people necessary for

   the maintenance of the LiquidVPN infrastructure such as Michael Sebastian. Below is a true and

   correct copy of an email dated Jan. 8, 2020 where I made this introduction.




                                                  18
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 19 of 24




           37.    Below are portions of an email Gamache sent to Sebastian and with detailed

   technical questions concerning operations of the infrastructure to illustrate Gamache’s extensive

   involvement with LiquidVPN.




                                                  19
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 20 of 24




                                        20
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 21 of 24




           38.    As stated above, I basically ceased all involvement with LiquidVPN in the end

   2019 when I completed the Orchid VPN post earn-out work. Therefore, I was surprised when

   Plaintiffs’ counsel sent me a letter in October of 2020 concerning allegations of copyright

   infringement of LiquidVPN since I sold it to Muszysnki. I was further surprised to find out that

   Muszynski and Gamache continue to portray me as one of the persons who “run the day to day

   operations of LiquidVPN” on the website despite the fact that I ceased all involvement with


                                                   21
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 22 of 24




   LiquidVPN in 2019 and filed a lawsuit against Muszynski in 2020. Below is a true and accurate

   screenshot of a portion of https://www.liquidvpn.com/about-liquidvpn/ as it appeared on April

   22, 2021.




           39.    I was further surprised to find out that Muszynski and Gamache continue to

   portray my dissolved corporation LiquidVPN, Inc. as the mailing address for LiquidVPN. Since

   this corporation is dissolved, mail to this address in Wyoming will not be deliverable to the

   appropriate contact. Below is a true and accurate screenshot of a portion of

   https://www.liquidvpn.com/terms-of-service/ as it appeared on April 22, 2021.




                                                   22
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 23 of 24




           40.    I did not give permission to Muszynski to continue to use my name and likeness

   or the name of my dissolved corporation LiquidVPN, Inc. in their promotion of LiquidVPN. I

   am particularly concerned about me being subjected to further liability from their use of my

   name and the name of my dissolved corporation since it appears that they abandoned even a

   semblance of a policy for dealing with DMCA notices and repeat infringers after I sold

   LiquidVPN to them. The abuse contact email addresses such as liquid@liquidvpn.com of

   LiquidVPN does not even appear to be being monitored.

           The Current LiquidVPN Setup

           41.    Because I previously owned LiquidVPN and developed the infrastructure, I

   understand the server setup and what IP addresses are used.


                                                  23
   20-023DBa
Case 1:21-cv-20862-BB Document 96-9 Entered on FLSD Docket 08/17/2021 Page 24 of 24
